Exhibit 8.1 SUBSIDIARIES Wholly Owned Subsidiaries Country of Incorporation Torm Singapore (Pte) Ltd. Singapore TORM Norge AS Norway Torm Shipping (Germany) G.m.b.H. Germany Long Range 1 A/S Denmark Medium Range A/S Denmark LR1 Management K/S Denmark MR Management K/S Denmark Ruby Shipping LLC Marshall Islands Ganges Shipping LLC Marshall Islands Libra Tankers Shipping LLC Marshall Islands Tiber Shipping LLC Marshall Islands OMI Marine Service Ltd. Delaware OMI Holding Ltd. Mauritius OMI Crewing Service Ltd. Bermuda TORM USA LLC Delaware TORM Shipping India Pte Ltd. India TT Shipowning K/S Denmark Torghatten & Torm Shipowning ApS Denmark Jointly Controlled Entities Country of Incorporation Long Range 2 A/S Denmark LR2 Management K/S Denmark UT Shipowning K/S Denmark Ugland & Torm Shipowning ApS Denmark TORM SHIPPING (PHILS.), INC. Philippines FR8 Holdings Pte. Ltd. Singapore SK 03
